DETAILED ACTION
This Office action is in response to the Amendment filed on 24 March 2022.  Claims 1, 2, 4 and 7-11 are pending in the application. Claims 3, 5-6 and 12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Lin et al., WO 2018/17110 A1, is related to encapsulation structure with an integrated power transmission chip. Lin teaches a substrate (1, fig. 2), at least one passive element (302, fig. 6), at least two metal columns (305, fig. 7) and at least one chip (5, fig. 8), wherein the at least one passive element (302, fig. 6), the at least two metal columns (305, fig. 7) and the at least one chip (5, fig. 8) are located on a same side of the substrate (1, fig. 2), and the at least one passive element (302, fig. 6) is located between the substrate (1, fig. 2) and a film (2, fig. 8) where the at least two metal columns (305, fig. 7) are located and between the substrate (1, fig. 2) and a film (2, fig. 8) where the at least one chip (5, fig. 8) is located; a vertical projection (306, fig. 8) of the at least one chip (5, fig. 8) on the substrate (1, fig. 2) overlaps a line segment (one of the redistribution line segment in 306, fig. 9) or closed figure formed by connecting endpoints constituted by vertical projection (306, fig. 8)s of the at least two metal columns (305, fig. 7) on the substrate (1, fig. 2); and at least one of the following applies: a vertical projection (306, fig. 8) of the at least one passive element (302, fig. 6) on the substrate (1, fig. 2) overlaps the line segment (one of the redistribution line segment in 306, fig. 9) or closed figure formed by connecting the endpoints constituted by the vertical projection (306, fig. 8)s of the at least two metal columns (305, fig. 7) on the substrate (1, fig. 2); or a vertical projection (306, fig. 8) of the at least one passive element (302, fig. 6) on the substrate (1, fig. 2) overlaps the vertical projection (306, fig. 8) of the at least one chip (5, fig. 8) on the substrate (1, fig. 2).  However, Lin fails to teach the module structure further comprises: a first dielectric layer, which covers or wraps the at least one passive element; a second dielectric layer, which is located on a side of the first dielectric layer away from the substrate; a third dielectric layer, which is located on a side of the second dielectric layer away from the substrate and covers the second dielectric layer; a first connection layer, which is located on the side of the first dielectric layer away from the substrate, and a second connection layer, which is located on the side of the second dielectric layer away from the substrate, wherein a first via is formed in the first dielectric layer, a first conductor is formed in the first via, and the at least one passive element is electrically connected to at least one of the at least two metal columns or the at least one chip through the first conductor and the first connection layer; and wherein a second via is formed in the second dielectric layer, a second conductor is formed in the second via, and the at least two metal columns are electrically connected to the at least one chip through the second conductor and the second connection layer, as recited in claim 1. Claims 2, 4 and 7-10 contain allowable subject matter by virtue of their dependency.
With respect to independent claim 11, Lin fails to teach a method for manufacturing a module structure comprising disposing the at least two metal columns and the at least one chip on the side of the at least one passive element away from the substrate comprises: forming a first dielectric layer on a side of the substrate adjacent to the at least one passive element, wherein the first dielectric layer covers or wraps the at least one passive element, a first via is formed in the first dielectric layer, and a first conductor is formed in the first via; forming a first connection layer on a side of the first dielectric layer away from the substrate; and disposing the at least two metal columns and the at least one chip on a side of the first dielectric layer away from the at least one passive element, wherein the at least one passive element is electrically connected to at least one of the at least two metal columns or the at least one chip through the first conductor and the first connection layer; and wherein the method further comprises: forming a second dielectric layer on a side of the first dielectric layer away from the substrate; forming a second connection layer on a side of the second dielectric layer away from the substrate, wherein a second via is formed in the second dielectric layer, a second conductor is formed in the second via, and the at least two metal columns are electrically connected to the at least one chip through the second conductor and the second connection layer; and forming a third dielectric layer on a side of the second dielectric layer away from the substrate, wherein the third dielectric layer covers the second dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822